Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment deems necessary to correct typographical error.

Claims
AMENDMENTS TO THE CLAIMS:
3.	This listing of claim 8 will replace all prior versions in the application.

8. (Currently Amended) The system of claim 1, wherein the user interface is configured to receive selection regarding display of at least one statistical metric, wherein the at least one statistical metric includes at least one of: (i) cases with most common factors, (ii) distribution of case common factors, (iii) distribution of each factor partition P1-P6, and (iv) average and standard deviation of P1-P6 distributions.

Reasons for Indicating Allowable Subject matter
4.	Applicant's arguments filed on 21/20/2021 have been fully considered. The prior art fail to either disclose or suggest the combination of features as arranged and claimed by applicant. In 
The dependent claims 2-5, 8-11, 13-18 and 20 being further limiting the independent claims, definite and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171